Citation Nr: 1016387	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  05-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981 
and from September 1981 to September 1984. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  This matter was remanded in June 
2007 and July 2009 for additional development.  


FINDINGS OF FACT

1.	The Veteran has been notified of the evidence necessary to 
substantiate her claim, and all relevant evidence necessary 
for an equitable disposition of this appeal has been 
obtained.

2.	In a July 1999 decision, the Board denied the Veteran's 
claim for entitlement to service connection for PTSD because 
evidence of record did not show a nexus to the alleged in-
service stressors.  

3.	Evidence received subsequent to the July 1999 Board 
decision is evidence not previously submitted to the RO, 
related to an unestablished fact necessary to substantiate 
the claim and presented a reasonable possibility of 
substantiating the Veteran's claim.

4.	The evidence of record does not show that the Veteran 
engaged in combat with the enemy or verification of the 
alleged in-service stressor.  


CONCLUSIONS OF LAW

1.	The July 1999 Board decision is final.  38 U.S.C.A. 
§ 7104(b) (West 1991); 38 C.F.R. § 20.1100 (1999).  

2.	New and material evidence has been submitted and the claim 
of entitlement to service connection for PTSD is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).  

3.	PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the Veteran was sent a VCAA letter in April 2003 that 
addressed the notice elements for service connection for 
PTSD.  This letter did not contain the provisions specific to 
requests to reopen.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Pursuant to the Board remands, specifically, the 
July 2009 Remand, a letter was sent that provided the 
criteria for reopening a previously denied claim, the 
criteria for establishing service connection, and information 
concerning why the claim was previously denied.  

Consequently, the Board finds that adequate notice has been 
provided, as the appellant was informed about what evidence 
is necessary to substantiate the elements required to 
establish service connection that were found insufficient in 
the previous denial.  Further the letters informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in her possession to the AOJ.  

Although the VCAA duty to notify was satisfied subsequent to 
the initial AOJ decision, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of her claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of a January 2010 supplemental statement of the case 
issued after the notice was provided.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where notice was 
not provided prior to the AOJ's initial adjudication, this 
timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the 
claim by the AOJ) see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
an SOC or SSOC, is sufficient to cure a timing defect).  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal as the timing 
error did not affect the essential fairness of the 
adjudication.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service treatment records, pertinent 
medical records and providing an examination when necessary.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service treatment 
records, DD Form 214, Social Security Administration (SSA) 
Records, private medical records and VA medical records.  

The Board notes that a VA examination was not conducted 
regarding PTSD specifically since the claim to reopen in 
February 2003.  In determining whether the duty to assist 
requires that a VA medical examination be provided or medical 
opinion obtained with respect to a veteran's claim for 
benefits, there are four factors for consideration.  These 
four factors are:  (1) whether there is competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

In this case, there is evidence of a diagnosis of PTSD and a 
nexus between the diagnosis and an incident in service.  
However, as discussed in this decision, the alleged stressor 
has not been verified, therefore, a VA medical examination 
would not benefit the Veteran.  As a VA examiner could not 
possibly provide an opinion linking a current diagnosis of 
PTSD to a verified in-service stressor, an opinion would 
serve no purpose in this case.  As such, the Board finds that 
a VA medical examination is not required.  

Further, the Board notes that there appears to be service 
medical records from the Veteran's first period of service 
from June 1978 to June 1981 that are unavailable with the 
exception of one record dated in March 1980.  The RO made 
numerous attempts to obtain all of the Veteran's service 
medical records.  In regard to the Veteran's contention that 
she was treated during service at Fort Rucker, Alabama, at 
the Mental Hygiene Clinic for two weeks sometime between 
September and November 1978, a specific request was made for 
those records from the National Personnel Records Center 
which responded that no such records were found.  The Board 
finds that the RO has taken the appropriate steps to try to 
locate the Veteran's service medical records and that no 
useful purpose would be served by remanding the case for 
another attempt to obtain additional service medical records.  
The Board is aware that in such situations, it has a 
heightened obligation to explain its findings and conclusions 
and carefully consider the benefit-of-the-doubt rule.  Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).  

As the RO provided Kent notice and obtained the SSA records, 
the Board finds that the RO complied with its June 2007 and 
July 2009 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).  
Significantly, neither the appellant nor her representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

As a preliminary matter, the Board notes that the Veteran's 
current claim is one involving entitlement to service 
connection for PTSD.  This claim is based upon the same 
factual basis as her previous claim, which was last denied in 
a July 1999 Board decision.  The Board notes that the 
Veteran's claim was subsequently denied in rating decisions 
in July 2000 and December 2000, for lack of new and material 
evidence.  These decisions, however, do not appear to have 
reviewed all the evidence of record, therefore, these 
decisions are not final adjudications.  As such, it is 
appropriate for the Board to consider this claim as a request 
to reopen the previously denied July 1999 Board decision.  
Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).

Evidence must be new and material to reopen a previously 
disallowed claim.  In this case, the Veteran's claim for 
entitlement to service connection for PTSD was denied by the 
Board in July 1999 because there was no evidence showing a 
nexus between PTSD and the alleged in-service stressors.  The 
Veteran did not appeal this decision and the decision is 
final.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2009).  

Although the RO denied the Veteran's claim to reopen the 
issue of entitlement to service connection for PTSD, such a 
determination, is not binding on the Board, and the Board 
must first decide whether new and material evidence has been 
received to reopen the claim.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Because the July 1999 decision is the last final 
disallowance with regard to the Veteran's claim, the Board 
must review all of the evidence submitted since that action 
to determine whether the Veteran's claim for service 
connection should be reopened and re-adjudicated on a de novo 
basis.  Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  

The definition of "new and material evidence" was revised in 
August 2001.  For claims filed on or after August 29, 2001, 
as in this case, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2009).  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

In July 1999, the Board reviewed statements made by the 
Veteran pertaining to her alleged in-service stressors, 
including, that she was treated for a psychiatric disability 
in service and was raped in service.  The Board also reviewed 
the personnel records, which did not show hospitalization or 
treatment in service for a psychiatric disability.  The 
personnel records revealed that the Veteran was discharged 
because her term of service had expired, not due to a 
psychiatric disability.  Additionally, the July 1999 decision 
reviewed VA hospitalization records which showed a diagnosis 
of PTSD, chemical dependency and schizoaffective disorder.  
The Board also reviewed records from the Army Crime Records 
Center. 

Assuming the credibility of the documents, Veteran's 
statements and the alleged in-service stressors, the Board 
found that the Veteran was found to be psychiatrically normal 
upon separation from service.  The records showed that the 
Veteran was not diagnosed with any psychiatric disorder until 
more than 5 years after service.  The Board also found that 
the evidence did not show that the Veteran's psychiatric 
disorders were caused or worsened by any incident in service, 
including the alleged mistreatment by her sergeant or the 
alleged rape.  

Since the July 1999 Board decision, numerous VA treatment 
records were submitted.  The Veteran also submitted two 
letters from a Medical Director at her local care center.  In 
a February 2000 letter, the Medical Director indicated that 
the rape suffered in 1978 was part of the etiology of the 
Veteran's PTSD.  In another letter dated in June 2001, the 
Medical Director indicated that the Veteran had other traumas 
which also related to her PTSD that occurred prior to the 
1978 incident.  The Medical Director noted that it was most 
likely that she had PTSD prior to 1978 and the 1978 incident 
exacerbated the PTSD symptoms.  

The Board finds that the 2000 and 2001 letters are new and 
material evidence.  These letters are new because they were 
not previously submitted to the agency decision makers for 
review.  Additionally, the letters are material because they 
relate to the etiological relationship between PTSD and the 
rape in service, which was an unestablished fact necessary to 
substantiate the claim.  These letters were neither 
cumulative nor redundant of the evidence of record at the 
time of the July 1999 Board decision.  Further, as the 
letters provide a nexus between the diagnosis of PTSD and an 
alleged stressor in service; they raise a reasonable 
possibility of substantiating the claim for service 
connection.  

Accordingly, having determined that new and material evidence 
has been submitted, the Veteran's claim for service 
connection for PTSD is reopened and the Board will proceed to 
evaluate the merits of the claim on the basis of all evidence 
of record.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) citing Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(the Board is required to decide whether new and material 
evidence has been received preliminarily to addressing 
merits).  

The Board notes that the RO found that new and material 
evidence was not submitted, however, the RO proceeded to 
adjudicate the Veteran's claim on the merits.  Essentially, 
the RO reopened and considered these claims on the merits on 
the basis of new and material evidence.  Particularly, in the 
January 2010 supplemental statement of the case, the RO 
considered verification of the stressors as a reason to deny 
the Veteran's claim, which was not the reason that the Board 
denied the claim in July 1999.  As the RO considered the 
merits of the Veteran's claim, there is no prejudice to the 
appellant in the Board also considering the claim on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection for PTSD

Service connection may be granted for a disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may be granted for a disability shown 
after service, when all the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 
505 (1992).

For service connection to be awarded for PTSD, the record 
must show: (1) a current medical diagnosis of PTSD; (2) 
medical evidence of a causal nexus between diagnosed PTSD and 
the claimed in-service stressor; and (3) combat status or 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  

Evidence necessary to establish that the claimed in-service 
stressor actually occurred varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it 
is determined through military citation or other supportive 
evidence that a veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.  

Here, the service records, including the DD Form 214s, do not 
show that the Veteran engaged in combat with the enemy.  The 
Veteran did not receive commendations or medals indicative of 
combat.  Her Military Occupational Specialties were a unit 
supply specialist and a flight coordinator.  As there is no 
indication that the Veteran engaged in combat, and the 
Veteran does not allege that she engaged in combat, the Board 
finds that she did not engage in combat with the enemy.  
Further, the alleged in-service stressors are not based on 
combat experiences.  As such, the Veteran's lay testimony 
alone will not be enough to establish the occurrence of the 
alleged stressors and there must be corroborative evidence 
that verifies the Veteran's alleged stressors actually 
occurred.  

Initially, the Board acknowledges that there is evidence both 
in favor of and against a diagnosis of PTSD.  In the August 
2004 VA examination, the Veteran was diagnosed with PTSD.  
Various VA treatment records also indicate a diagnosis of 
PTSD.  Additionally, the private medical records show 
treatment for PTSD.  However, other VA examinations, in July 
2001 and June 2003, do not show a diagnosis of PTSD.  
Further, based on the aforementioned letters from the Medical 
Director, there appears to be aggravation of PTSD by an 
alleged in-service rape in 1978.  

The Board notes, however, that the issues of a current 
diagnosis of PTSD and a nexus between that diagnosis and 
service do not need to be further addressed because the 
alleged in-service stressors are not verified or 
corroborated.  As the only alleged stressor that has been 
linked to PTSD is the 1978 rape, that is the only stressor 
the Board will address in this decision.  

The Veteran asserted that she was raped by her brother in law 
in 1978 while on a weekend pass during active service.  If a 
PTSD claim is based on in-service personal assault, evidence 
from sources other than service records may corroborate the 
claimant's account of the stressor incident.  Examples of 
such evidence include, but are not limited to, records from 
law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; 
and statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavioral changes following 
the claimed assault is one type of relevant evidence that may 
be found in these sources.  Examples of behavioral changes 
that may constitute credible evidence of the stressor 
include, but are not limited to, a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.  See 38 
C.F.R. § 3.304(f)(3) (2009).

In this case, the service records do not show treatment for a 
rape or psychiatric problems in service.  Additionally, the 
service personnel records do not refer to hospitalization 
during service or treatment for a psychiatric disorder in 
service.  These records also do not show behavioral changes 
in service.  The Veteran, in fact, received awards, letters 
of commendation and letters of appreciation while inservice.  
The service records also do not reflect that the Veteran was 
discharged from service due to a psychiatric disorder.  
Rather, service personnel records indicate that the Veteran 
was discharged in June 1981 because she had completed her 
required service and was discharged in September 1984 because 
her term of service had expired.  Additional records were 
obtained through the U.S. Army Crime Records Center.  These 
records did not verify the alleged rape in 1978.  In an 
August 1998 response, the U.S. Army Crime Records Center 
indicated that a search of Army criminal file indexes 
revealed no pertinent files.  

As there was no indication in the service medical records or 
personnel records of a rape in service, either with physical 
manifestations or behavioral changes, the alleged in-service 
rape has not been verified.  The medical diagnosis of PTSD 
related to service alone does not verify the Veteran's 
assertion that she was raped in service.  Although the Board 
is sympathetic to the Veteran's symptomatology of PTSD, 
without supporting evidence of combat with the enemy or 
verification of the rape in service, the Board cannot grant 
service connection.  

As there is no verified alleged in-service stressor, the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt rule does not apply, and the Veteran's 
claim for service connection for PTSD must be denied.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).


ORDER

Having presented new and material evidence, the Veteran's 
claim of service connection for PTSD is reopened.

Service connection for PTSD is denied.  



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


